Citation Nr: 1402954	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-38 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, residuals of injury to the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of C7 fracture of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a left wrist fracture.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. C.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1983 to April 1987, and with the Army National Guard from September 1988 to April 1989.  He also had periods of active duty for training and inactive duty for training which are not specified in the claims file. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2011, the Veteran and L.C. testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the RO.  

The issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for acquired psychiatric disability to include PTSD is decided herein whereas the issue of service connection for acquired psychiatric disability to include PTSD as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

For reasons described below, and in view of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that this appeal encompasses the noted TDIU issue as well.


FINDING OF FACT

In a January 2000 decision, the Board denied a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the evidence added to the record since the issuance of the final Board decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD was initially denied by the RO in a March 1995 rating decision.  Thereafter, it was denied by the Board in a January 2000 decision.  Based on a review of the evidence, the Board concluded in January 2000 that service connection for acquired psychiatric disability to include PTSD was not warranted.  It was noted that there was no diagnosis of PTSD and that as to any current psychiatric disability the evidence failed to show it was incurred in or aggravated by service or was due to service-connected disability.  

Evidence received since the January 2000 Board decision includes a May 2007 psychiatric consultation report, in which a VA psychiatrist made an Axis I diagnosis of anxiety disorder and noted in the diagnosis that the Veteran reported finding a civilian contractor dead after an accident in 1985 or 1986 (i.e., during service).  The Veteran also submitted a stressor statement in April 2010 indicating that the accident occurred in October 1986.  The Board finds the aforementioned information reported and obtained since the claim was last denied to be new and material, insofar as it directly addresses a reason the claim was originally denied (the lack of in-service incurrence).  Moreover, the evidence, which is neither cumulative nor redundant of other evidence of record, is sufficient to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, reopening of the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD is warranted.  To this extent only, the appeal is granted; the merits of the claim will be further addressed upon remand.  Given this remand, no discussion of the Board's duties to notify and assist are needed at this time.


ORDER

The claim for service connection for an acquired psychiatric disability to include PTSD is reopened; to this extent only, the appeal is granted.


REMAND

At his hearing, the Veteran testified that he has undergone substantial treatment for his psychiatric disabilities which he believed were related to service.  He indicated that he had been engaged in ongoing treatment at VA facilities in Louisville, to include the Leestown and Cooper Drive facilities.  He also indicated that he had been seen recently and on an ongoing basis at a Pathways facility in Morehead, KY.  Parenthetically, the Board notes that he testified that he had been hospitalized for mental health issues at Eastern State Hospital, and these records are associated with the claims folder.  Accordingly, prior to Board review of his claim, the Board finds that these additional identified records, with the exception of the Eastern State Hospital records, should be associated with the claims folder.  

As noted, VA treatment records include a report of May 2007 psychiatric consultation with the Axis I diagnosis of this disorder noting that the Veteran found a civilian contractor dead in 1985 or 1986 at Fort Riley, KS.  Also, the Veteran testified before the undersigned providing additional details as to the incidents in service which he believes triggered his mental illness.  The Board notes that these have previously been deemed insufficient by VA to serve as a basis for a request for verification of the incidents from an appropriate source such as the U.S. Army and Joint Services Records Research Center (JSRRC).  Nonetheless, considering the additional information provided by the Veteran to reopen the claim, the Board believes VA should again attempt to determine whether any of the reported incidents can now be verified.  

As to his claim for increased ratings for his lumbar spine, cervical spine and left wrist, the Board notes that the Veteran testified in August 2011 that these disabilities were more severe than was indicated by the current ratings.  He indicated that he receives VA treatment and is attended by a home nurse provided by VA.  The most recent examination for these disabilities is dated in August 2009.  Under the circumstances, the Board finds that an updated examination noting current manifestations of these disabilities is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Finally, the Veteran indicated during in his substantive appeal received at VA in January 2010 that his service-connected disabilities on appeal have affected his ability to work and in fact alleged that he could no longer work due to these disabilities.  The Board finds that this raises a TDIU claim, which per Rice is part of the underlying appeal.  That said, this issue is inextricably intertwined with the increased rating issues, as the determination of that claim may affect the TDIU claim, and further adjudication of the TDIU claim should not be made until the Veteran receives 38 C.F.R. § 3.159(b) notification on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing all issues in this remand (including the TDIU claim).  All development arising from his response to this letter (e.g., additional requests for records) must be made before the specified examinations are conducted.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the VA medical facilities in the Louisville area, to include the Leestown and Cooper Drive facilities.  

3.  After securing the proper releases from the Veteran, request records from the Pathways facility in Morehead, Kentucky.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

4.  The RO or the AMC should then conduct any additional development deemed necessary as to the claim of service connection for acquired psychiatric disability, to include PTSD, now that the claim has been reopened.  This development should include but is not limited to contacting the appropriate authorities, to include JSRRC, to undertake efforts to confirm the alleged incident of an accident in October 1986 at the Fort Riley, Kansas, when the Veteran reportedly witnessed a presumed dead man possibly named Randy lying in the middle of the road after being hit by a large truck.  

5.  Then, afford the Veteran a VA examination by a psychologist or psychiatrist to determine the etiology of all acquired psychiatric disorders, to include PTSD, that have been present during the period of the claim.

Any indicated tests and studies should be performed.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and be reviewed by the examiner in conjunction with the examination.  For each acquired psychiatric disorder present during the period of the claim, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's military service or service-connected disability.  A complete rationale must be provided for all opinions expressed.  

6.  The Veteran must then be afforded a VA examination, conducted by an examiner who has reviewed the claims file (including any relevant records on Virtual VA and VBMS) to determine the current manifestations of his service connected lumbar spine, cervical spine and left wrist disabilities.  Of particular interest are the results of range of motion testing and a determination of whether there exists painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must further address whether the service-connected disabilities, alone or in combination, render the Veteran unable to secure or follow a substantially gainful occupation.  All opinions must be supported by a complete rationale in a typewritten report.

7.  Then, after ensuring that all necessary development has been accomplished, the claims for service connection for acquired psychiatric disability to include PTSD, and increased ratings for the service-connected lumbar and cervical spine disabilities and left wrist disability, must be readjudicated, along with the TDIU claim.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


